Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to claims received 08/12/2020 for application 16/661,113.
Claims 1, 12 & 20 are independent claims.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of authorizing use of the mat if the private identifier is associated with the public identifier without significantly more. 
Claim 1 recites: 
requesting a public identifier associated with a mat processing user; 
receiving the public identifier associated with a mat processing user; 
determining if the public identifier is associated with a personal identification number requirement; 
authorizing use of the mat processing device if the public identifier is not associated with the personal identification number requirement; 
requesting a private identifier associated with the mat processing user, if the public identifier is associated with the personal identification number requirement; 
receiving the private identifier associated with the mat processing user; 
determining if the private identifier is associated with the public identifier; and 
authorizing use of the mat processing device if the private identifier is associated with the public identifier.
Under the broadest reasonable interpretation, the claims recite the abstract idea of authorizing use of the mat if the private identifier is associated with the public identifier. Therefore, the claims fall under “commercial or legal interactions” relating to a “Certain methods of organizing human activity” (i.e. including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and also falls under “Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” relating to “Mental processes”. Claims 12 and 20 are interpreted under the same premise.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of claim 12, “processor”, “network interface”, and “memory device” for performing the steps in the claims are recited at a high level of generality i.e., as a generic processor performing a generic computer functions of receiving, requesting, and processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of electronic payment devices.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
The dependent claims 2-11 & 13-19 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. There are no additional elements. At most, the claims recite an improvement to business process, however, an improvement to a business process is still abstract. For these reasons, claims 2-11 & 13-19 are ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022